Citation Nr: 0213832	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  71-21 228	)	DATE
	)
	RECONSIDERATION	)
	)                        

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.

[The veteran's claim of entitlement to effective dates prior 
to July 9, 1999 for service connection for a psychiatric 
disability and for a total disability rating based on 
individual unemployability is the subject of a separate Board 
decision.]


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.

In a December 30, 1971 decision, the Board of Veterans' 
Appeals (BVA or Board) denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability, described as a "nervous condition".  In June 
2001, a Deputy Vice Chairman of the Board, on the veteran's 
motion pursuant to 38 U.S.C.A. § 7103(b) (West 1991 & Supp. 
2002), ordered reconsideration of the Board's December 1971 
decision.  This decision replaces the BVA decision of 
December 30, 1971 and constitutes the final Board decision in 
this matter.


FINDINGS OF FACT

1.  The veteran's enlistment physical examination in 
September 1968 was negative as to psychiatric complaints or 
diagnosis. 

2.  The veteran's generalized anxiety disorder, which was 
first diagnosed in May 1970, had its onset in service.


CONCLUSION OF LAW

The statutory presumption of soundness on enlistment has not 
been rebutted by clear and unmistakable evidence; generalized 
anxiety disorder was incurred in by service.  38 U.S.C.A. 
§§ 1110, 1111 (West 1991 & West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a psychiatric 
disability, diagnosed as generalized anxiety disorder.
  
In the interest of clarity, the Board will initially discuss 
whether this matter has been properly developed for appellate 
purposes.  The Board will then address the issue of 
entitlement to service connection for psychiatric disability 
and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Correspondence received on behalf of the veteran in April 
2001 was construed by the Board as a motion for 
reconsideration.  A June 2001 Order For Reconsideration by 
the Board granted reconsideration and indicated that the 
veteran and his representative were entitled to a period of 
60 days from the date of the letter to present any additional 
argument to the reconsideration panel.  See 38 C.F.R. 
§ 20.1001(c)(2) (2001).  Additional argument was subsequently 
received on behalf of the veteran.  There is no indication 
that additional evidence which is relevant to this case 
exists.  The Board finds that the requirements of the VCAA 
have been satisfied in this case.  Accordingly, the Board 
will proceed to a decision on the merits of the issue on 
appeal.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991). 

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purpose of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

Factual Background

The veteran's service medical records reveal that he did not 
complain of any psychiatric disability on his September 1968 
enlistment medical history report, and he was evaluated as 
normal psychiatrically on medical examination in September 
1968.  

The initial reference to psychiatric difficulties appears in 
service medical records dated in May 1970.  After reporting 
for duty in Thailand, the veteran experienced what was 
characterized as a recurrence of long standing feelings of 
anxiety, loss of appetite, difficulty sleeping, and an almost 
constant feeling that his performance was inadequate and that 
others rejected him with a critical attitude. A physician 
diagnosed chronic anxiety neurosis and underlying inadequate 
personality.  
The examining physician deemed the veteran not qualified for 
duty in Southeast Asia.  

The veteran was evacuated to the Philippines, where he was 
hospitalized in May 1970.  On mental status examination, the 
veteran's mood was depressed and he appeared quite anxious.  
The veteran appeared almost overwhelmed with feelings of 
personal inadequacy.  He said that he was routinely 
criticized for whatever he did and that he was never given 
credit for anything that he might have done adequately.  He 
noted that this was a lifelong difficulty with him and he 
felt completely unable to cope with his feelings.  The 
diagnoses were inadequate personality and chronic anxiety 
neurosis.  The examiner concluded that, in view of the 
veteran's rather chronic history of impairment, his extreme 
difficulty in functioning in the service, and the rapidity 
with which he became unable to perform his duties adequately 
in Thailand, it was recommended that the veteran be returned 
to the United States and discharged from service.

The veteran was hospitalized in June 1970, after his return 
to the United States, with complaints of considerable anxiety 
about his job, problems with eating and sleeping, and an 
inability to relax.  It was noted that the veteran had had an 
unhappy childhood, which included an alcoholic father, a 
mother with psychiatric problems, his parents divorce when he 
was seven, his being sent to live with his aunt and uncle, 
and his difficulty adapting to school and to living with his 
aunt and uncle.    The discharge diagnosis was anxiety 
neurosis, chronic, with acute exacerbation, severe, 
manifested by an inability to perform at work, restlessness, 
tremor, sleep disturbances, and decreased appetite.  The 
veteran's condition was considered to have existed prior to 
service entrance.  It was recommended that the veteran not be 
retained on active duty.  A United States Air Force Medical 
Board approved the recommendation in July 1970, and the 
veteran was thereupon discharged from service.  

A claim for entitlement to service connection for a nervous 
condition was received by VA from the veteran later in July 
1970.  On VA psychiatric examination in January 1971, the 
veteran's unhappy childhood was again reported.  The veteran 
had ideas of reference and feelings of paranoia toward the 
aunt and uncle with whom he spent part of his youth.  The 
diagnoses were passive aggressive personality, moderately 
severe with acting out with excess alcohol intake, recurrent; 
and anxiety reaction, chronic, mild, manifested by tension, 
irritability and restlessness.

A February 1971 RO rating decision denied entitlement to 
service connection for a nervous condition because the 
disability began prior to service entrance and was not 
aggravated by service.  The veteran timely appealed.  The 
December 1971 Board decision which has been referred to in 
the Introduction similarly denied the veteran's claim.  

In June 1996, the veteran filed to reopen his claim of 
entitlement to service connection for a psychiatric 
disability.  A February 1999 VA psychiatric examination 
included a diagnosis of generalized anxiety disorder as well 
as passive-aggressive personality disorder. A November 1999 
VA psychological evaluation also diagnosed generalized 
anxiety disorder as well as an impression of a mixed 
personality disorder.  

The veteran submitted a June 1999 opinion of M.J.M., Ph.D., a 
psychologist, who in essence indicated that the veteran's 
nervous disorder did not preexist his military service but 
rather began during service.  In support of that conclusion, 
Dr. M. noted that the veteran had not been treated for any 
mental health condition prior to service and there was no 
pre-service history of any psychiatric disability.  Dr. M. 
also referred to the stresses of military service, in 
particular service in a war zone.  Service connection was 
granted for generalized anxiety disorder in a September 1999 
VA rating decision.

Analysis

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that  the Board "is not only permitted, but 
required to view all of the evidence of record (even that 
obtained after the BVA decision under reconsideration) when 
the BVA conducts its de novo review of the claim after 
reconsideration has been granted.  Harris v. West, 11 Vet. 
App. 456, 460 (1998) [emphasis added by the Court].
The Board has accordingly reviewed all of the evidence of 
record in reaching its decision. 

There were no complaints of or clinical findings of any 
psychiatric disability in connection with the veteran's 
enlistment medical history and medical examination reports in 
September 1968.  The veteran therefore must be considered to 
have been in sound condition at service entrance unless there 
is clear and unmistakable evidence, meaning obvious or 
manifest, that a psychiatric disability preexisted service 
entrance.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).  For reasons explained immediately below, 
the Board has not identified such clear and unmistakable 
evidence. 

The veteran did not seek treatment for psychiatric problems 
until May 1970, which is over eighteen months after he 
entered service.  His reported problems coincided  with his 
arrival in Southeast Asia during a time of war.  While he 
complained in May 1970 of long-standing feelings of anxiety, 
he ascribed his problems primarily to his performance at his 
job in the service.  Similarly, the veteran's complaints in 
June 1970 related to his difficulty in service, with the 
veteran saying that he had considerable anxiety about his 
job.  

There is evidence on file to indicate that the veteran had an 
unsettling childhood and at times described himself as being 
"nervous" prior to joining the service.  In the opinion of 
the Board, however, there is a lack of the kind of "clear and 
unmistakable" evidence which is required by law to support a 
conclusion that a chronic psychiatric disability  preexisted 
service.  There is no evidence of treatment for psychiatric 
complaints and no diagnosis of any psychiatric disability 
before service.  Indeed, the veteran served the better part 
of two years, evidently without incident, before encountering 
psychiatric difficulties.  Moreover, the veteran's initial 
diagnosis of anxiety disorder in May 1970 was coincident with 
his transfer to Southeast Asia during the Vietnam War.  Dr. 
M. has opined that such stresses could trigger an anxiety 
disorder.   

The Board additionally notes that examining psychiatrists in 
service and after have consistently diagnosed the veteran 
with both an anxiety disorder and a personality disorder.  
Under VA regulations, personality disorders are considered to 
be lifelong constitutional or developmental abnormalities.  
See 38 C.F.R. §§ 3.303, 4.9, 4.127.  No evidence of record 
has cogently explained why the pre-service "nervousness"   
reported by the veteran could not be ascribed to his 
diagnosed personality disorder rather than to the anxiety 
disorder.

In short, the record can hardly be characterized as including 
"clear and unmistakable" evidence that an anxiety disorder 
existed before service.  The Board therefore concludes that 
the statutory presumption of soundness on service entrance 
has not been rebutted.  

Because chronic anxiety neurosis was initially diagnosed in 
May 1970 and was diagnosed thereafter in service, on VA 
psychiatric examination in January 1971, on VA psychiatric 
and psychological evaluations in 1999, as well as elsewhere 
in the record, and has been associated with the veteran's 
service by Dr. M., the Board concludes that the evidence 
leads to the conclusion that such psychiatric disability was 
incurred in service.  Therefore, entitlement to service 
connection for the veteran's generalized anxiety disorder is 
warranted.  The benefit sought on appeal is accordingly 
granted.

The Board wishes to make it clear as a final matter that its 
grant of service connection is limited to the veteran's 
diagnosed generalized anxiety disorder only and does not 
extend to any other claimed psychiatric disability.  


ORDER

Service connection for generalized anxiety disorder is 
granted.



______________________________		______________________________
	RICHARD B. FRANK				   WARREN W. RICE, JR.
Member, Board of Veterans' Appeals		Member, Board of Veterans' 
Appeals


______________________________
JOHN E. ORMOND, JR.
Member, Board of Veterans' Appeals


______________________________		______________________________
	     G. H. SHUFELT					F. JUDGE FLOWERS
Member, Board of Veterans' Appeals		Member, Board of Veterans' 
Appeals


______________________________
BARRY F. BOHAN
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

